department of the treasury internal_revenue_service te_ge eo examinations fulton street room brooklyn ny tax_exempt_and_government_entities_division date number release date legend org organization name xx date address address taxpayer_identification_number person to contact identification_number contact telephone number org address certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated february 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosure publication tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service n14 w24200 tower place suite waukesha wisconsin date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org december 20xx legend org organization name president co-1 company xx date state state president issue whether org org meet the qualifications for exemption under sec_501 of the internal_revenue_code facts org was first formed as co-1 and in 19xx did a amendment to change its name to org it was formed as non-stock corporation in 19xx for the primary purpose of furthering the advancement of all breeds of pure-bred dogs to conduct dog shows obedience trails and sanctioned matches under the rules of the co-2 in 19xx the organization known as org failed to file its annual reports then in 19xx the nonstick corporation was administratively dissolved by the state of state in 20xx president mistakenly filed reinstatement of articles of incorporation using a for-profit stock corporation form under the same name org then in 20xx_ department of financial institutions corrected the error and administratively dissolved the for- profit stock corporation and reinstated the non-stock not-for-profit corporation under the same name the state of state org applied for tax exempt status in 20xx and was granted exemption on february 20xx as public charity under sec_501 of the code the activities of the org are focused on conducting annual dog shows field trials obedience trails and sanctioned matches under the rules of the co-2 and to educate the public about dog shows and matches approximately _ percent of the org efforts and resources are directed at providing the shows and matches the dog shows and matches are the club’s primary source_of_income in addition they provide dog training classes seminars that are held six months out the year on a weekly basis each class seminar i sec_30 minutes long and two classes are held per day org holds dog obedience training classes and awards the dogs a degree after completion of the course and also award them prizes at the shows events while the owners received some instruction as to the training of the dogs it is the dog that is primary object of the training law form 886-a crev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org december 20xx internal_revenue_code sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose revrul_73_456 held that a training center established to instruct the blind to properly function with the aid of guide dogs met the operational_test under sec_501 it operates a training center where programs are conducted to train dogs to lead and assist the blind and to instruct them to function with their dogs during the training course the blind person and his dog are together twenty-four hours a day for approximately four weeks the blind person is instructed in caring for his dog in giving commands in reacting to the dog's actions and in accepting complete confidence in the dog's leadership the blind person and his dog then receive additional instruction to enable them to maneuver in traffic and in densely populated areas the training center maintains a staff consisting of a director and three assistants and the organization has been recognized as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 revrul_74_194 1974_1_cb_129 held a nonprofit organization formed to prevent the birth and eventual suffering of unwanted animals in the community was exempt under c by preventing cruelty to animals many of whom would die of starvation disease or injury the organization advocates the spaying or neutering of the mixed breed dog and cat and raises funds to aid pet-owners who desire to spay or neuter their pets but who cannot afford the rates charged by veterinarians to perform the operations there is no relationship between any member of the form 886-aev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org december 20xx organization and the veterinarians who perform the operations the income of the organization is derived from membership fees contributions and fund-raising activities all funds are expended for the organization's program revrul_71_421 held that a dog club formed to promote the ownership and training of pure- bred dogs and conducting obedience training classes was not exempt under sec_501 the organization provides facilities and trainers for the conduct of obedience training classes weekly classes are conducted under the regulations of the national club the standard course -_jasts nine weeks and trains dogs in obedience the classes are attended by members and their dogs so that the dogs will learn to respond to their owners' commands beyond the obedience course members are encouraged to continue the training of their dogs in sporting and show events members and their dogs participate in trial competitions with judges evaluating the performance of the dogs the trial competitions are in preparation for an annual dog show conducted by the organization under the auspices of the national club sec_1_501_c_3_-1 defines the term ‘educational’ as relating to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community the nature of obedience training requires that the owner of the dog appear at the classes so that the dog is trained to respond to his owner's commands while the owner receives some instruction in how to give commands to his dog it is the dog that is the primary object of the training the dog is also the primary object of the subsequent training in sporting and show events therefore the organization's training program for dogs is not within the meaning of educational as defined in the regulations in 74_tc_207 the court held that the training of animals does not come within the meaning of educational as set forth in sec_501 of the internal_revenue_code the organization held dog obedience training classes awarded the dogs a degree after completion of the course and also awarded them prizes at show events while the owners of the dogs received some instruction as to the training of dogs it was the dog that was the primary object of the training and evaluation government’s position dog training in the manner you describe is not exempt purposes as described in sec_501 because the organization’s training program for dogs as well as its dog shows is not within the meaning of educational as defined in the regulations private interests of the dog owners and thus not operated exclusively for c purposes in fact you primarily serve the form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org december 20xx unlike revrul_73_456 you are not training disabled individuals to function with the aid of guide dogs the facts show that the object of your training is that of the dogs not the individual even though you indicated that some of the dogs you train may be owned by disabled individuals your focus is on selecting a dog in need of training and not on the provision of necessary services for the disabled individual unlike revrul_74_194 1974_1_cb_129 org was not formed and operating to prevent the birth and eventual suffering of unwanted animals the dogs you train are not unwanted unborn or non-owned they are companion animals owned by clients who are in need of or desire dog training services and or boarding your operations are similar to 74_tc_207 because you regularly provide dog obedience training classes in addition it is the dog that is the primary object of the training and evaluation you are similar to revrul_71_421 because you also conduct obedience training for dogs as indicated in this ruling you fail to meet the provisions of sec_1_501_c_3_-1 and _1 c -1 of the regulations because you are not operated exclusively for exempt purposes taxpayer position org asserts that it provides educational training to the dog owners and meets the requirements of internal_revenue_code sec_501 in addition the club feels that providing dog shows are educational in nature conclusion org provides dog obedience training classes awards the dogs with a degree after completion of the course and also awards them prizes at show events the object of training provided by org is to train the dogs in obedience an incidental benefit is to the owner as a recipient of the obedience the dog receives from such training org was not formed for the purposes of nor does it operate exclusively for educational and charitable purposes as defined in of sec_501 of the internal_revenue_code or the regulations pertaining thereto you do not qualify for exemption under sec_501 of the internal_revenue_code and should be revoked you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the form 886-a crev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended december 20xx statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination form 886-ackev department of the treasury - internal_revenue_service page -5-
